Exhibit 10.18

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of August 30, 2010, is made by
and between Biomet, Inc., an Indiana corporation (the “Company”), and Renaat
Vermeulen (the “Executive”).

WHEREAS, the Company desires to appoint the Executive, and the Executive desires
to be engaged by the Company, as Senior Vice President of the Company; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the employment relationship of the
Executive with the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive agrees
to be employed by the Company for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3. Terms used
herein with initial capitalization not otherwise defined are defined in
Section 21. The Company and the Executive acknowledge and agree that the
Executive commenced his position as described herein on July 12, 2010 (the
“Effective Date”).

2. Term. The initial term of employment under this Agreement shall be for a
three-year period commencing on the Effective Date (the “Initial Term”). The
term of employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on the first anniversary of the Effective
Date and each subsequent anniversary of the Effective Date, unless and until the
Company or Executive provides written notice to the other party in accordance
with Section 9 hereof not less than 90 days before such anniversary date that
such party is electing not to extend the term of employment under this Agreement
(“Non-Renewal”), in which case the term of this Agreement shall end as of the
end of such Initial Term or Extended Term, as the case may be, unless sooner
terminated as hereinafter set forth. Such Initial Term and all such Extended
Terms, as sooner terminated as hereinafter set forth, are collectively referred
to herein as the “Employment Period.”

3. Position and Duties. During the Employment Period, the Executive shall serve
as Senior Vice President of the Company. In such capacity, the Executive shall
report to the Company’s President and Chief Executive Officer. During the
Employment Period, the Executive shall have the powers and authority customarily
exercised by individuals serving as Senior Vice President of a major business
unit of a company of the size and nature of the Company and shall travel to the
United States on a regular basis to attend regular meetings related to his area
of duties as well as quarterly meetings of the Senior Management team of the
Company. The Executive shall devote the Executive’s reasonable best efforts to
the performance of the Executive’s duties hereunder and the advancement of the
business and affairs of the



--------------------------------------------------------------------------------

Company; provided that the Executive shall be entitled to serve as a member of
the board of directors of another company approved by the Board, to serve on
civic, charitable, educational, religious, public interest or public service
boards approved by the Board, and to manage the Executive’s personal and family
investments, in each case, to the extent such activities do not, individually or
in the aggregate, materially interfere with the performance of the Executive’s
duties and responsibilities hereunder.

4. Place of Performance. During the Employment Period, the Executive shall
perform his duties in the United States at any of the offices of the Company,
any of its Affiliates located therein, or any other location designated by the
Company.

5. Compensation and Benefits

(a) Base Compensation. For services performed during the Employment Period, the
Company has granted to the Executive an option to acquire 400,000 shares of
Common Stock pursuant to the Stock Option Grant Agreement dated as of August 9,
2010 (the “Option Agreement”), a copy of which is attached to this Agreement as
Exhibit A.

(b) Expenses. The Executive is expected and is authorized to incur reasonable
expenses in the performance of his duties hereunder. The Company shall reimburse
the Executive for all such expenses reasonably and actually incurred in
accordance with policies which may be adopted from time to time by the Company
promptly upon periodic presentation by the Executive of an itemized account,
including reasonable substantiation, of such expenses.

6. Confidentiality, Non-Disclosure and Non-Competition Agreement. The Company
and the Executive acknowledge and agree that during the Executive’s employment
with the Company, the Executive will have access to and may assist in developing
Company Confidential Information and will occupy a position of trust and
confidence with respect to the Company’s affairs and business and the affairs
and business of the Company’s Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Company and its
Affiliates against harmful solicitation of employees and customers, harmful
competition and other actions by the Executive that would result in serious
adverse consequences for the Company and its Affiliates:

(a) Non-Disclosure. During the Executive’s employment with the Company and
thereafter, the Executive will not knowingly use, disclose or transfer any
Company Confidential Information other than as authorized in writing by the
Company or within Executive’s good faith interpretation of the scope of the
Executive’s duties. Anything herein to the contrary notwithstanding, the
provisions of this Section 6(a) shall not apply (i) when disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with actual or apparent jurisdiction to
order the Executive to disclose or make accessible any information; or (ii) to
information that becomes generally known to the public or within

 

2



--------------------------------------------------------------------------------

the relevant trade or industry other than due to the Executive’s violation of
this Section 6(a).

(b) Materials. The Executive will not remove any Company Confidential
Information or any other property of the Company or any of its Affiliates from
the Company’s premises or make copies of such materials except for normal and
customary use in the Company’s business. The Company acknowledges that the
Executive, in the ordinary course of his duties, routinely uses and stores
Company Confidential Information at home and other locations. The Executive will
return to the Company all Company Confidential Information and copies thereof
and all other property of the Company or any of its Affiliates at any time upon
the request of the Company and in any event promptly after termination of
Executive’s employment. The Executive agrees to attempt in good faith to
identify and return to the Company any copies of any Company Confidential
Information after the Executive ceases to be employed by the Company. Anything
to the contrary notwithstanding, nothing in this Section 6 shall prevent the
Executive from retaining a home computer, papers and other materials of a
personal nature (including diaries and calendars), information relating to his
compensation or relating to reimbursement of expenses, information that he
reasonably believes may be needed for tax purposes, and copies of plans,
programs and agreements relating to his employment.

(c) No Solicitation or Hiring of Employees. During the Non-Compete Period, the
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Company or any of its Affiliates (or who was so employed within
180 days prior to the Executive’s action) to terminate or refrain from
continuing such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or any of
its Affiliates, and the Executive shall not, directly or indirectly, hire, or
participate in the hiring, as an employee, consultant or otherwise, any such
Person.

(d) Non-Competition.

(i) During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit or encourage any client or customer of the Company or
any of its Affiliates, or any Person who was a client or customer within 180
days prior to Executive’s action to terminate, reduce or alter in a manner
adverse to the Company, any existing business arrangements with the Company or
any of its Affiliates or to transfer existing business from the Company or any
of its Affiliates to any other Person, (B) provide services to any entity that
competes with the Company or its Affiliate in the United States or any other
jurisdiction in which the Executive has any responsibility during his employment
hereunder or that provides a product or service competitive with any product or
service provided by the Company or its Affiliate or (C) own an interest in any
entity described in subsection (B) immediately above; provided, however, that
Executive may own, as a passive investor, securities of any such entity that has
outstanding publicly traded securities so long as his direct holdings in any
such entity shall not in the aggregate constitute more than 2% of the voting
power of

 

3



--------------------------------------------------------------------------------

such entity. The Executive agrees that, before providing services, whether as an
employee or consultant, to any entity during the Non Compete Period, he will
provide a copy of this Agreement to such entity and acknowledge, to the Company
in writing, that he has done so. Notwithstanding the foregoing, nothing in this
Section 6 shall prevent the Executive from providing services to a division or a
subsidiary of an entity that does not compete with the Company or any of its
Affiliates and that does not provide products or services competitive with
products or services provided by the Company or any of its Affiliates even if
other divisions or subsidiaries of that entity compete with the Company so long
as the Executive does not have any managerial or supervisory authority with
respect to such competitive division or subsidiary. The Executive acknowledges
that this covenant has a unique, very substantial and immeasurable value to the
Company, that the Executive has sufficient assets and skills to provide a
livelihood for the Executive while such covenant remains in force and that, as a
result of the foregoing, in the event that the Executive breaches such covenant,
monetary damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper. The Executive further covenants
that he shall not challenge the reasonableness of any of the covenants set forth
in this Section 7, but reserves the right to challenge the Company’s
interpretation of such covenants.

(ii) If the restrictions contained in Section 6(d)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 6(d)(i) shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

(e) Publicity. During the Employment Period, the Executive hereby grants to the
Company the right to use, in a reasonable and appropriate manner, the
Executive’s name and likeness, without additional consideration, on, in and in
connection with technical, marketing or disclosure materials, or any combination
thereof, published by or for the Company or any of its Affiliates.

(f) Conflicting Obligations and Rights. The Executive represents and warrants
that he is not subject to agreement or contractual commitment that prevents or
in any way limits his ability to fully discharge his duties and responsibilities
hereunder and that he is not in possession of any confidential or proprietary
information of another Person that will be used in connection with the discharge
of his duties hereunder. The Executive acknowledges and agrees that the accuracy
of the foregoing representation and warranty is a condition precedent to the
enforceability of the Company’s obligations hereunder.

(g) Enforcement. The Executive acknowledges that in the event of any breach of
this Section 6, the business interests of the Company and its Affiliates will be

 

4



--------------------------------------------------------------------------------

irreparably injured, the full extent of the damages to the Company and its
Affiliates will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Company and its Affiliates, and the Company will be
entitled to enforce this Agreement by a temporary, preliminary and/or permanent
injunction or other equitable relief, without the necessity of posting bond or
security, which the Executive expressly waives. The Executive understands that
the Company may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Company’s right to enforce any other requirements
or provisions of this Agreement. The Executive agrees that each of the
Executive’s obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement.

7. Termination of Employment. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;

(b) By the Company. The Company may terminate the Executive’s employment for:

(i) Disability. If the Executive shall have been substantially unable to perform
the Executive’s material duties hereunder by reason of illness, physical or
mental disability or other similar incapacity, which inability shall continue
for 90 consecutive days or 180 non-consecutive days in any 24-month period and
which qualified Executive for long term disability coverage under applicable
Company disability plans (a “Disability”);

(ii) The Company may terminate the Executive’s employment with or without cause
at any time upon not less than 90 days notice to the Executive.

(c) By the Executive. The Executive may terminate his employment upon not less
than 90 days notice to the Company. During this 90-day notice period, the
Company may relieve the Executive of his positions, titles, duties and
responsibilities and direct the Executive to cease appearing on Company
property.

(d) Notice of Termination. Any termination of the Employment Period, other than
pursuant to the Executive’s death, shall be effected by delivery to the other
party of a notice of termination (a “Notice of Termination”) from the party
terminating the Employment Period.

(e) Other Resignations. Upon any termination of the Executive’s employment, he
shall automatically resign, and shall automatically be deemed to have resigned,
from all positions with the Company and its Affiliates.

8. Compensation Upon Termination. Upon the termination of the Employment Period,
the Company shall pay the Executive any amounts owing to the Executive for

 

5



--------------------------------------------------------------------------------

reimbursement of expenses properly incurred by the Executive prior to the Date
of Termination and which are reimbursable in accordance with Section 5(b). The
Executive’s rights with respect to any equity or equity-related awards shall be
governed by the applicable terms of the related plan or award agreement.

9. Notices. All notices, demands, requests, or other communications which may be
or are required to be given or made by any party to any other party pursuant to
this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

  (a) If to the Company, to:

Biomet, Inc.

56 E. Bell Drive

P.O. Box 587

Warsaw, Indiana 46581-0587

Attn: General Counsel

Facsimile Number: (574) 372-1960

 

  (b) If to the Executive, to the address last shown on the Company’s Records.

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

10. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

11. Effect on Other Agreements. The provisions of this Agreement shall supersede
the terms of any plan, policy, agreement, award or other arrangement of the
Company (whether entered into before or after the Effective Date), other than
the Option Agreement, to the extent application of the terms of this Agreement
is more favorable to the Executive.

12. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 20 and
21 hereof shall survive the termination of employment of the Executive.

13. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights

 

6



--------------------------------------------------------------------------------

and obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

14. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

15. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

16. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

17. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Indiana (but not including
any choice of law rule thereof that would cause the laws of another jurisdiction
to apply). Except as otherwise provided in Section 6(g), each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Indiana or the United States District Court for the Northern
District of Indiana and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing (but subject to Section 6(g)), each of the parties hereto irrevocably
and unconditionally (a) submits for himself or itself in any proceeding relating
to this Agreement or Executive’s employment by the Company or any of its
Affiliates, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Indiana, the court of the United States of America for the Northern
District of Indiana, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Indiana State court or, to the
extent permitted by law, in such federal court; (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
he or it may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or Executive’s
employment by the Company or any of its Affiliates, or his or its, performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such

 

7



--------------------------------------------------------------------------------

Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at his, or its, address as provided in Section 9; and (e) agrees that
nothing in this Agreement shall affect the right to effect service of process in
any other manner permitted by the laws of the State of Indiana.

18. Entire Agreement. This Agreement and the Option Agreement constitutes the
entire agreement between the parties respecting the employment of the Executive
and supersedes all other agreements and understandings.

19. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

20. Withholding. The Company may withhold from any payment under this Agreement
all federal, state, city or other taxes as shall be required pursuant to any law
or governmental regulation or ruling.

21. Definitions.

“Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity, provided that none of the Majority Stockholders shall be deemed to
be an Affiliate of the Company for purposes of this Agreement solely by reason
of its ownership interest in the Company, and provided further that no company
that is wholly or partially owned by any Majority Stockholder shall be deemed to
be an Affiliate of the Company solely by reason of such Majority Stockholder’s
ownership interest therein.

“Board” means the Board of Directors of the Company.

“Company Confidential Information” means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Company or
other Company confidential financial information, operating budgets, strategic
plans or research methods, personnel data, projects or plans, or non-public
information regarding the Company or any Affiliate of the Company, in each case,
received by the Executive in the course of his employment by the Company or in
connection with his duties with the Company.

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 7(b)(i), 30 days after Notice of Termination, provided that
the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; or (iii) if the
Executive’s employment is terminated for any reason other than the Executive’s
death or Disability, the date specified in the Notice of Termination.

“Extended Term” shall have the meaning set forth in Section 2.

 

8



--------------------------------------------------------------------------------

“Majority Stockholder”, for purposes of this Agreement, shall mean, collectively
or individually as the context requires, Blackstone Group, L.P., The Goldman
Sachs Group, Inc., Kohlberg Kravis Roberts & Co., TPG Capital, L.P. and their
respective Affiliates.

“Non-Compete Period” means the period commencing on the Effective Date and
ending eighteen (18) months after the earlier of the expiration of the
Employment Period or the Executive’s Date of Termination.

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

* * * * *

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

BIOMET, INC. By:   /s/ Bradley J. Tandy        Bradley J. Tandy        Title:
Senior Vice President,        General Counsel and Secretary EXECUTIVE     /s/
Renaat Vermeulen Name: Renaat Vermeulen

 

9



--------------------------------------------------------------------------------

EXHIBIT A TO EMPLOYMENT AGREEMENT

[Stock Option Grant Agreement]

 

10